DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-4 of U.S. Patent No. USPN 10,083,667; and claims 1-12 of U.S. Patent No. USPN 9,870,744. 
It is clear that all the elements of the application claims 2-9 are to be found in patent claims 1-4 and patent claims 1-12, respectively, and the patent claims includes many more elements (such as underlined below) and is thus much more specific. Thus the invention of claims claims 1-4 and claims 1-12, respectively, of the patents are in effect a “species” of the “generic” invention of the application claims 2-9. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir, 1993). The instant application claims are broader in every aspect than the patent claims and therefore obvious variants thereof. Although the claims at issue are not identical, they are not patentably 

USPN 9,870,744
USPN 10,083,667
Instant Application 17/345020
1. An active matrix substrate comprising: 
a plurality of data lines and a plurality of scanning lines that are arranged in a matrix; a plurality of switching elements that are provided one each at a corresponding crossing of the plurality of data lines with the plurality of scanning lines; and 
a plurality of pixels that include pixel electrodes connected to the switching elements, wherein a plurality of terminals are provided to input external signals to the plurality of data lines or the plurality of scanning lines, a plurality of signal lines are defined in a line region between a matrix region in which the plurality of data lines and the plurality of scanning lines are arranged in a matrix and a terminal region in which the plurality of terminals are arranged, and the line region is defined so that a line pitch becomes narrower in a direction from the matrix region to the terminal region, one end of each of the plurality of signal lines is connected to drive the data line or the scanning and a third line group that are arranged in descending order of interconnection length in the line region, in the first line group, a plurality of the connection portions are arranged parallel to one side of the matrix region, in the second line group, a plurality of the connection portions are arranged at a predetermined angle with respect to one side of the matrix region so as to gradually get closer to the matrix region, and in the third line group, a plurality of the connection portions are arranged at a predetermined angle with respect to one side of the matrix region so as to gradually move away from the matrix region.

a plurality of data lines and a plurality of scanning lines that are arranged in a matrix; a plurality of switching elements that are provided on each at a corresponding crossing of the plurality of data lines with the plurality of scanning lines; and 
a plurality of pixels that include pixel electrodes connected to the plurality of switching elements, wherein a plurality of terminals are provided to input external signals to the plurality of data lines or the plurality of scanning lines, a plurality of signal lines are defined in a line region between a matrix region in which the plurality of data lines and the plurality of scanning lines are arranged in the matrix and a terminal region in which the plurality of terminals are arranged, and the line region is defined so that a line pitch becomes narrower in a direction from the matrix region to the terminal region, one end of each of the plurality of signal lines is connected to drive the data a first predetermined angle with respect to one side of the matrix region, a plurality of the second line portions extend at a second predetermined angle with respect to one side of the matrix region, an arrangement interval of the connection portions is narrower than an arrangement interval at one end of the plurality of video signal lines on the matrix region side, and the connection portions are arranged on an oblique line extending with respect to one side of the matrix region.

a plurality of data lines and a plurality of scanning lines that are provided in a display region of the active matrix substrate, the plurality of data lines and the plurality of scanning lines are arranged in a matrix;

switching elements that are provided to intersections of the plurality of data lines and the plurality of scanning lines;

a plurality of terminals that are provided at a peripheral region of the active matrix substrate to input external signals to the plurality of data lines; and
a plurality of signal lines that are in a line region between the display region and the peripheral region; wherein
one end of each of the plurality of signal lines is connected to at least one of the plurality of data lines, and another end of each of the plurality of signal lines is connected to one of the plurality of terminals;

the first line portion and the second line portion of one of the plurality of signal lines are made of a first conductive layer and a second conductive layer, respectively, the first conductive layer and the second conductive layer being different from each other, and the first line portion and the second line portion of another one of the plurality of signal lines which is adjacent to the one of the plurality of the signal lines are made of the second conductive layer and the first conductive layer, respectively;
the plurality of signal lines are divided into a first signal line group and a second signal line group;
in the first signal line group, a plurality of the connection portions are arranged in a line which extends at a first angle with respect to one side of the display region;
in the second signal line group, a plurality of the connection portions are arranged in a line which extends at a second angle, which is different from the first angle, with respect to the one side of the display region;
the first line portion of the first signal line group is in a first line portion region, and the second line portion of the first signal line group is in a second line portion region; and
a size of the first line portion region and a size of the second line portion region are different.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mori (USPN 2012/0235713 A1) teaches one end of each of the plurality of signal lines is connected to drive the data line or the scanning line, and the other end is connected to the terminal (see figs. 1 and 6), each of the plurality of signal lines includes a first line portion provided on the matrix region side, a second line portion provided on the terminal region side, and a connection portion that connects the first line portion and the second line portion (see figs. 1-4 and 6 - note contact portion 31), the first line portion and the second line portion of one of two adjacent signal lines of the plurality of signal lines are made of a first conductive layer and a second conductive layer, respectively, which are different from each other, and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        2/7/22
		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623